 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is entered into as of August 16, 2017, by and among Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent (the "Agent") for the Lenders (as defined in the Credit Agreement referred
to below), the Lenders party hereto, WABASH NATIONAL CORPORATION, a Delaware
corporation ("Wabash"), certain Subsidiaries of Wabash designated on the
signature pages hereto as borrowers (together with Wabash, such Subsidiaries are
collectively referred as the "Borrowers") and certain Subsidiaries of Wabash
designated on the signature pages hereto as guarantors. Capitalized terms not
otherwise defined herein have the definitions provided therefor in the Credit
Agreement (as hereinafter defined).

 

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of May 8, 2012 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement");

 

WHEREAS, Borrowers have notified Agent that Redhawk Acquisition Corporation, a
Delaware Corporation ("Merger Sub"), a wholly-owned Subsidiary of Wabash, will
merge with and into Supreme Industries, Inc., a Delaware corporation
("Redhawk"), with Redhawk continuing as the surviving entity of such merger and
a wholly-owned Subsidiary of Wabash (the "Proposed Acquisition") pursuant to
that certain Agreement and Plan of Merger dated as of August 8, 2017 by and
among Wabash, Merger Sub and Redhawk;

 

WHEREAS, Borrowers intend to finance the Proposed Acquisition by the issuance
(either by private placement or an underwritten public sale) by Wabash of
equity-linked (including, without limitation, convertible debt) or debt
securities, and/or the incurrence of term loans or other similar credit
facilities or any other debt financing, generating aggregate proceeds of up to
$325,000,000;

 

WHEREAS, to the extent that any or all of the Securities or the Acquisition
Loans are not issued or the proceeds thereof are not made available to Wabash in
an aggregate of up to $300,000,000, Wabash intends to incur a senior unsecured
bridge credit facility in an aggregate principal amount of up to $300,000,000
(as such amount may be increased by $188,522,861.44 in the event the Term Loan
Amendment (as defined below) is not consummated on or prior to the consummation
of the Transactions (as defined below));

 

WHEREAS, consummation of the Proposed Acquisition and incurrence of the
foregoing indebtedness (collectively, the "Transactions") are not permitted by
the terms of the Term Loan Indebtedness Documents and Borrowers intend to seek
the consent of the lenders party thereto to the consummation of the Transactions
and to otherwise amend the Term Loan Indebtedness Documents in respect thereof
pursuant to the Term Loan Amendment;

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

 

 

 

1.            Amendment. Subject to the satisfaction of the conditions to
effectiveness set forth in Section 2 below, the Credit Agreement is hereby
amended as follows:

 

(a)           Section 2.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Borrowers may, prior to the Maturity Date, by written notice to Agent (whereupon
Agent shall promptly deliver a copy to each of the Lenders), request up to
2 increases (in minimum increments of $25,000,000) and not to exceed $50,000,000
in the aggregate, to the amount of the Maximum Revolver Amount (any such
increase, a "Revolver Increase" and collectively, the "Revolver Increases");
provided, that (i) no such request shall be made, and no Revolver Increase shall
be effective, if at the time that such Revolver Increase is to be made (and
after giving effect thereto) a Default or Event of Default shall exist, (ii) any
such Revolver Increase will be subject to a closing fee to be determined and
(iii) the available amount of Revolver Increases shall be decreased by each
dollar of Incremental Loans (as defined in the Term Loan Credit Agreement as in
effect on the date hereof) advanced under the Term Loan Credit Agreement on or
after the Third Amendment Effective Date in excess of $25,000,000. The notice
from Borrowers pursuant to this Section shall set forth the requested amount of
such Revolver Increase. If Borrowers' request for the Revolver Increase
satisfies all of the terms and conditions set forth herein, Agent shall notify
Borrowers and each Lender of the date such Revolver Increase is to be made (in
each case, which date shall be within 10 Business Days of the date each of the
foregoing conditions have been satisfied or waived). Each Lender shall have the
option (but shall have no obligation) to participate in such Revolver Increase
by notifying Agent within 5 Business Days of receipt by such Lender of notice of
such Revolver Increase that such Lender elects to participate. With respect to
any Revolver Increase, each participating Lender's Revolver Commitment shall be
increased by its Pro Rata Share of such Revolver Increase. If one or more
Lenders elect not to participate in a Revolver Increase, the participating
Lenders may elect to increase their participation in such Revolver Increase. If
sufficient Lenders do not elect to participate in such Revolver Increase, Agent
and Borrowers may add new lenders for such purpose, subject to the provisions of
Section 13. In connection with each Revolver Increase and as a further condition
to providing each Revolver Increase, Lenders and each Loan Party shall execute
such amendments, agreements, instruments and documents, if any, as Agent shall
reasonably request to evidence such Revolver Increase and to increase each
minimum Excess Availability or minimum Availability threshold set forth in this
Agreement and the other Loan Documents by an amount in proportion to such
Revolver Increase and, any Person that becomes a Lender shall execute a joinder
to this Agreement as a Lender.

 

(b)          Section 4.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

-2-

 

 

4.17.       Material Contracts.

 

Set forth on Schedule 4.17 is a reasonably detailed description of the Material
Contracts of each Loan Party and its Domestic Subsidiaries as of the Closing
Date. As of the Closing Date, except for matters which, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, each Material Contract of a Loan Party or its Domestic
Subsidiaries (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Domestic Subsidiary and, to Borrower's
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default in any material respect due to the action or inaction of the applicable
Loan Party or its Domestic Subsidiary.

 

(c)          Section 5.11 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

5.11.       Formation of Subsidiaries.

 

At the time that any Loan Party forms any direct or indirect Subsidiary (other
than an Immaterial Subsidiary) or acquires any direct or indirect Subsidiary
(other than an Immaterial Subsidiary) after the Closing Date or any Immaterial
Subsidiary becomes a Material Subsidiary, such Loan Party shall (a) within 15
days of such formation or acquisition or change in status (or such later date as
permitted by Agent in its sole discretion) cause any such Subsidiary to provide
to Agent a joinder to the Guaranty and the Security Agreement, together with
such other security documents (including mortgages with respect to any Real
Property owned in fee of such Subsidiary with a fair market value of at least
$5,000,000), as well as appropriate financing statements (and with respect to
all property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens or the Intercreditor Agreement)
in and to the assets of such newly formed or acquired Subsidiary or such
existing Subsidiary that becomes a Material Subsidiary; provided that (i) such
joinder to the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Agent with respect to any
Foreign Subsidiary, so long as such Subsidiary does not guaranty any of the Term
Loan Indebtedness or any Additional Indebtedness and (ii) no Immaterial
Subsidiary shall be excluded from the foregoing requirements to the extent that
such Subsidiary is, or is required to become, an obligor in respect of Term Loan
Indebtedness, (b) within 15 days of such formation or acquisition or change in
status (or such later date as permitted by Agent in its sole discretion) provide
to Agent a pledge agreement (or an addendum to the Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such Subsidiary reasonably
satisfactory to Agent; provided that only 65% of the total outstanding voting
Stock of any first tier Foreign Subsidiary of any Borrower shall be required to
be pledged (which pledge, (1) if provided to the Term Loan Administrative Agent
and/or the lenders under the Term Loan Credit Agreement or (2) if reasonably
requested by Agent with respect to a Foreign Subsidiary that generates annual
revenue in excess of 5.0% of the consolidated annual revenue of Borrowers and
their Subsidiaries or owns assets the book value of which exceeds 5.0% of the
consolidated book value of the total assets of Borrowers and their Subsidiaries,
shall be governed by the laws of the jurisdiction of such Foreign Subsidiary),
and (c) within 15 days of such formation or acquisition or change in status (or
such later date as permitted by Agent in its sole discretion) provide to Agent
all other documentation, including, if requested by Agent, one or more opinions
of counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall be a Loan Document. This Section 5.11 is subject in all
respects to the provisions of the Intercreditor Agreement.

 

-3-

 

 

(d)          Section 5.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

5.12.       Further Assurances.

 

At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent's Liens in all of the assets of each Loan Party (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal),
including without limitation the Stock of each Borrower (other than
Administrative Borrower), to create and perfect Liens in favor of Agent in any
Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $5,000,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any Foreign Subsidiary of
Borrowers or if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the benefits afforded
thereby. To the maximum extent permitted by applicable law, if any Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
such Loan Party hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party's or its Subsidiary's name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guaranteed by the Material Subsidiaries
(other than any Foreign Subsidiary) and are secured by substantially all of the
assets of the Material Subsidiaries (other than any Foreign Subsidiary) and all
of the outstanding capital Stock of Borrowers (other than Administrative
Borrower) and their Subsidiaries (subject to exceptions and limitations
contained in the Loan Documents with respect to Foreign Subsidiaries). This
Section 5.12 is subject in all respects to the provisions of the Intercreditor
Agreement.

 

-4-

 

 

(e)          Clause (c) of Section 8.7 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

(c)          a default in one or more agreements to which a Loan Party, any of
its Domestic Subsidiaries or any of its Material Foreign Subsidiaries is a party
with one or more third Persons relative to a Loan Party's or any of such
Subsidiaries' Indebtedness involving an aggregate amount of $15,000,000 or more,
and, in the case of this clause (c), such default (i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by the
holders of the related Indebtedness, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or such Subsidiary's obligations;
provided that there shall not be an Event of Default hereunder as a result of a
mandatory redemption, mandatory prepayment or similar feature contained in the
definitive documentation governing the Securities and/or Acquisition Loans
permitted as Permitted Indebtedness hereunder to the extent that (x) such
mandatory redemption, mandatory prepayment or similar feature is triggered as a
result of the abandonment or termination of the Redhawk Acquisition or the
Redhawk Acquisition Agreement, and (y) the Loan Parties repay the Indebtedness
within the time from set forth in subclause (z) of clause (t) of the definition
of Permitted Indebtedness.

 

(f)          Schedule 1.1 to the Credit Agreement is hereby amended to add the
following definitions in appropriate alphabetical order:

 

"Acquisition Loans" means term loans or other similar credit facilities or any
other debt financing incurred by Wabash.

 

"Bridge Facility" means a senior unsecured bridge credit facility to be incurred
by Wabash in connection with the Redhawk Acquisition.

 

"Immaterial Subsidiary" means any Subsidiary that is not a Material Subsidiary.

 

-5-

 

 

"Material Subsidiary" means a Subsidiary that, together with its Subsidiaries on
a consolidated basis, as of the date of the most recently delivered pursuant
financial statements required to be delivered at the end of any fiscal year or
fiscal quarter, (a) generates annual revenue in excess of 2.5% of the
consolidated annual revenue of the Borrowers and their Subsidiaries or (b) owns
assets the book value of which exceed 2.5% of the consolidated book value of the
total assets of the Borrowers and their Subsidiaries provided that no Subsidiary
shall be excluded as an Material Subsidiary until, and for so long as, the
Administrative Borrower shall have designated such Subsidiary's status as an
Immaterial Subsidiary in writing to Agent; and provided further that no
Subsidiary shall be excluded as a Material Subsidiary if the consolidated total
assets or consolidated revenue of such Subsidiary, taken together with the
consolidated total assets and consolidated revenue of all other Subsidiaries
then excluded as Material Subsidiaries, exceeds 5.0% of consolidated total
assets or consolidated revenue, as the case may be, of the Borrowers and their
Subsidiaries. As of the Third Amendment Effective Date, the Administrative
Borrower hereby designates each of WNC Receivables Management Corp., WNC
Receivables, LLC and Wabash Financing LLC as an Immaterial Subsidiary.

 

"Merger Sub" means Redhawk Acquisition Corporation, a Delaware corporation, and
a wholly-owned Subsidiary of Wabash.

 

"Permitted Inventory Financing" means (a) the financing available under that
certain Inventory Loan and Security Agreement among Supreme Corporation, a Texas
corporation, Supreme Indiana Operations, Inc., a Delaware corporation, and Ally
Financial Inc. and/or its Affiliates, and each of other agreements, instruments
and documents executed in connection therewith, as in effect on the Third
Amendment Effective Date (the "Ally Financing Documents"), or (b) any financing
entered into by Redhawk or one or more of its Subsidiaries in substitution of
the financing under the Ally Financing Documents that is substantially similar
to the financing under the Ally Financing Documents in all material respects, as
determined in Agent's reasonable discretion, in each case, which shall be
subject to a Permitted Inventory Financing Intercreditor Agreement unless
otherwise agreed by Agent in its reasonable discretion.

 

"Permitted Inventory Financing Intercreditor Agreement" means an Intercreditor
Agreement entered into in connection with the Permitted Inventory Financing
among the Loan Parties, Agent, the Term Loan Administrative Agent and the lender
providing the Permitted Inventory Financing, in form and substance reasonably
satisfactory to Agent.

 

"Permitted Inventory Financing Inventory" means (a) Inventory of Supreme
Corporation, a Texas corporation, and Supreme Indiana Operations, Inc., a
Delaware corporation, the purchase of which is financed by Ally Financial Inc.
or its Affiliates, pursuant to the terms of the Ally Financing Documents (the
"Ally Inventory"), or (b) Inventory of Redhawk or one or more of its
Subsidiaries that is substantially similar to the Ally Inventory in all material
respects, as determined in Agent's reasonable discretion.

 

"Redhawk" means Supreme Industries, Inc., a Delaware corporation.

 

-6-

 

 

"Redhawk Acquisition" means the merger of Merger Sub with and into Redhawk, with
Redhawk being the surviving entity of such merger and a wholly-owned Subsidiary
of Wabash, pursuant to the terms of the Redhawk Acquisition Agreement.

 

"Redhawk Acquisition Agreement" means that certain Agreement and Plan of Merger
dated as of August 8, 2017 by and among Wabash, Merger Sub and Redhawk (without
giving effect to any amendment, modification, supplement, consent or waiver that
is materially adverse to the Lenders, unless consented to by Agent, (it being
understood that any change in the purchase price of the Redhawk Acquisition
shall be deemed to be materially adverse to the Lenders, except (i) any decrease
in the purchase price of 5% or less of the aggregate consideration payable in
connection with the Redhawk Acquisition shall not be material and adverse to the
interests of the Lenders, (ii) any increase in the purchase price shall not be
materially adverse to the Lenders so long as such increase is solely funded by
(x) the cash proceeds from an issuance of common stock by Wabash, (y)
consideration in the form of an issuance of common stock of Wabash, or a
combination thereof or (z) other cash balances available to the Wabash, and
(iii) any decreases in purchase price and (without duplication) decreases in the
cash portion of the purchase price shall not be deemed to be materially adverse
to the Lenders so long as such purchase price reduction shall reduce
dollar-for-dollar the commitments in respect of the Bridge Facility)).

 

"Redhawk Acquisition Agreement Representations" means those representations and
warranties made by Redhawk in the Redhawk Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that Wabash or
Merger Sub have the right (determined without regard to notice requirements) to
terminate Wabash's or Merger Sub's obligations under the Redhawk Acquisition
Agreement or to decline to consummate the Redhawk Acquisition, in each case, as
a result of a breach of such representation or warranty in the Redhawk
Acquisition Agreement.

 

"Redhawk Acquisition Conditions" means the satisfaction or waiver by Agent of
the following conditions precedent:

 

(a)          the Redhawk Acquisition shall have been consummated in accordance
with the term of the Redhawk Acquisition Agreement;

 

-7-

 

 

(b)          since January 1, 2017, there has not been any "Company Material
Adverse Effect"; solely for the purposes this clause (a) of the definition of
"Redhawk Acquisition Conditions" means, (x) "Company Material Adverse Effect"
means a Material Adverse Effect (as hereinafter defined) on Wabash; provided,
that none of the following shall constitute, or shall be considered in
determining whether there has occurred a Company Material Adverse Effect:
(i) any change or effect resulting from changes in general economic, regulatory
or business conditions in the United States generally or in world capital
markets, so long as such changes or effects do not adversely affect Wabash and
its Subsidiaries, taken as a whole, in a disproportionate manner relative to
other similarly situated participants in the industries or markets in which they
operate, (ii) any change in general economic conditions that affect the
industries in which Wabash and its Subsidiaries conduct their business, so long
as such changes or conditions do not adversely affect Wabash and its
Subsidiaries, taken as a whole, in a disproportionate manner relative to other
similarly situated participants in the industries or markets in which they
operate, (iii) any outbreak of hostilities or war (including acts of terrorism),
natural disasters or other force majeure events, in each case in the United
States or elsewhere, so long as such events do not adversely affect Wabash and
its Subsidiaries, taken as a whole, in a disproportionate manner relative to
other similarly situated participants in the industries or markets in which they
operate, (iv) any change or effect that affects the commercial vehicle
manufacturing industry generally (including regulatory changes affecting the
commercial vehicle manufacturing industry generally) so long as such changes or
conditions do not adversely affect Wabash and its Subsidiaries, taken as a
whole, in a disproportionate manner relative to other similarly situated
participants in the industries or markets in which they operate, (v) any change
in the trading prices or trading volume of Wabash's capital stock, in Wabash's
credit rating or in any analyst's recommendations with respect to Wabash,
(vi) any failure by Wabash to meet any published or internally prepared earnings
or other financial projections, performance measures or operating statistics
(whether such projections or predictions were made by Wabash or independent
third parties), (vii) any adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal of any rule, regulation, ordinance,
order, protocol or any other applicable law of or by any national, regional,
state or local governmental entity in the United States or elsewhere in the
world, so long as such adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal does not disproportionately impact
Wabash and its Subsidiaries considered collectively as a single enterprise,
relative to other industry participants, (viii) any changes in GAAP or
interpretations thereof so long as such changes do not adversely affect Wabash
and its Subsidiaries, taken as a whole, in a disproportionate manner relative to
other similarly situated participants in the industries or markets in which they
operate, (ix) Wabash's failure to maintain the listing of the shares on the NYSE
MKT as a result of the trading price of the shares (provided, that the facts and
circumstances giving rise to such changes shall not be excluded under this
clause (ix)), (x) the compliance by the Company with the covenants set forth in
Article VI of the Redhawk Acquisition Agreement or (xi) any change or effect
resulting from the announcement or pendency of the Redhawk Acquisition
Agreement, the Offer (as defined in the Redhawk Acquisition Agreement) or the
Redhawk Acquisition; it being understood that the exceptions in clauses (v) and
(vi) shall not prevent or otherwise affect a determination that the underlying
cause of any such change or failure referred to therein (if not otherwise
falling within any of the exceptions provided by clauses (i) through (iv) and
(vii) through (xi) hereof) is or will be reasonably likely to be a Company
Material Adverse Effect; provided that for purposes of this definition, each
capitalized term shall have the meaning set forth in the Redhawk Acquisition
Agreement; and (y) "Material Adverse Effect" means with respect to a specified
Person, any change, effect, event, circumstance or occurrence with respect to
the business, financial condition, results of operations, properties, assets,
liabilities or obligations of such Person or its Subsidiaries, that is, or would
be reasonably expected to have a material adverse effect on the current or
future business, assets, properties, liabilities or obligations, results of
operations or financial condition of the Person and its Subsidiaries, taken as a
whole, or on the ability of the Person to perform in a timely manner its
obligations under the Redhawk Acquisition Agreement or consummate the
transactions contemplated by the Redhawk Acquisition Agreement; provided that
for purposes of this definition, each capitalized term shall have the meaning
set forth in the Redhawk Acquisition Agreement;

 

-8-

 

 

(c)          each of the Redhawk Acquisition Agreement Representations and
Redhawk Specified Representation shall be true, correct, and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof);

 

(d)          the Loan Parties shall have provided the documentation and other
information with respect to Redhawk and its Affiliates to the Lenders at least
three (3) business days prior to the closing of the Redhawk Acquisition as has
been reasonably requested in writing at least ten (10) business days prior to
the closing date by Agent that are required by regulatory authorities under the
applicable "know-your-customer" and anti-money laundering rules and regulations,
including the Patriot Act;

 

(e)          Agent shall have received a solvency and non-contravention
certificate from the Chief Financial Officer of Wabash in substantially the form
attached as Annex I to the Third Amendment;

 

(e)          immediately following the consummation of the Acquisition, Redhawk
shall have no material Indebtedness for borrowed money or preferred equity other
than Indebtedness permitted under the Redhawk Acquisition Agreement;

 

(f)          Agent shall have received (i) GAAP audited consolidated balance
sheets and related statements of income, stockholders' equity and cash flows of
Redhawk for each of the fiscal years ending December 31, 2014, December 31, 2015
and December 31, 2016, (ii) within 45 days after the end of each fiscal quarter
of the 2017 fiscal year, unaudited consolidated balance sheets and related
statements of income and cash flows of Redhawk for such fiscal quarter, for the
period elapsed from the beginning of the 2017 fiscal year to the end of such
fiscal quarter and for the comparable periods of the preceding fiscal year (with
respect to which the independent auditors shall have performed an SAS 100
review), (iii) a pro forma consolidated and consolidating balance sheet and
related statements of income and cash flows for Borrowers, as well as pro forma
levels of EBITDA, for the fiscal year ended December 31, 2016 and for the
four-quarter period most recently ended for which unaudited financial statements
have been delivered pursuant to Section 5.1, in each case after giving effect to
the consummation of the Redhawk Acquisition and (iv) forecasts of the financial
performance of Borrowers and their Subsidiaries (giving pro forma effect to the
Redhawk Acquisition) (x) on an annual basis, through 2021 and (y) on a quarterly
basis, through 2018; provided that Wabash's and Redhawk's public filing of any
required financial statements with the SEC shall constitute delivery of such
financial statements to Agent; and

 

-9-

 

 

(g)          all accrued Lender Group Expenses, to the extent invoiced or
estimated not later than 1 Business Day prior to the consummation of the Redhawk
Acquisition shall have been paid by the Borrowers.

 

"Redhawk Specified Representation" means the representation and warranty set
forth in Section 4.2(b)(ii) as it relates to this Agreement, the Term Loan
Indebtedness Documents, the Permitted Convertible Notes Documents and the
documents and agreement evidencing the Permitted Inventory Financing.

 

"Securities" means equity-linked (including, without limitation, convertible
debt) or debt securities issued by Wabash (either by private placement or an
underwritten public sale).

 

"Term Loan Amendment" means that certain amendment to the Term Loan Credit
Agreement among Morgan Stanley Senior Funding, Inc., in its capacity as
administrative agent, the lenders party thereto, Wabash and certain Subsidiaries
of Wabash designated on the signature pages thereto as guarantors, entered into
in connection with the Redhawk Acquisition in order to, among other things,
permit the consummation of the Redhawk Acquisition and certain Indebtedness to
be incurred in connection therewith.

 

"Third Amendment" means that certain Third Amendment to Amended and Restated
Credit Agreement dated as of the Third Amendment Effective Date by and among
Borrowers, Agent and the Lenders party thereto.

 

"Third Amendment Effective Date" means the "Effective Date" under and as defined
in the Third Amendment.

 

(g)          The definition of the term "Collateral" set forth on Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or any of its Subsidiaries in or
upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents; provided that notwithstanding anything to the
contrary in any of the Loan Documents, if the Permitted Inventory Financing
Intercreditor Agreement is not entered into, the Permitted Inventory Financing
Inventory shall be deemed to be excluded from the definition of Collateral for
all purposes under the Loan Documents.

 

-10-

 

 

(h)          The definition of the term "Extraordinary Receipts" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

"Extraordinary Receipts" means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries,
(ii) received by such Borrower or any of its Subsidiaries as reimbursement for
any payment previously made to such Person or (iii) received pursuant to the
indemnity provisions of the Redhawk Acquisition Agreement), (c) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement (other than the Redhawk Acquisition
Agreement), or at any other time, any purchase price adjustment (other than a
working capital adjustment) in excess of $1,000,000 in connection with any
purchase agreement (other than the Redhawk Acquisition Agreement), (d) tax
refunds, and (e) pension plan reversions.

 

(i)           The definition of the term "Maturity Date" set forth on Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

"Maturity Date" shall mean June 4, 2020; provided that if the Permitted
Convertible Notes (and any Refinancing Indebtedness in respect thereof) are not
converted, redeemed, repurchased or refinanced in full on or before the date
that is 121 days prior to the maturity date of the Permitted Convertible Notes
pursuant to one or more transactions permitted under this Agreement, such that
the maturity date in respect of the Permitted Convertible Notes (and any
Refinancing Indebtedness in respect thereof) is not at least 121 days after the
Maturity Date, the Maturity Date shall be the date that is 121 days prior to the
maturity date of the Permitted Convertible Notes (such date, the "Convertible
Notes Springing Maturity Date"); provided further, that no Convertible Notes
Springing Maturity Date shall be deemed to occur if on the Convertible Notes
Springing Maturity Date and at all times following the Convertible Notes
Springing Maturity Date until the Permitted Convertible Notes (and any permitted
Refinancing Indebtedness in respect thereof, the maturity date of which is not
at least 121 days after the Maturity Date) are converted, redeemed, repurchased
or refinanced in full, (a) the Borrowers maintain Liquidity of not less than
$125,000,000 and (b) after giving pro forma effect to such conversion,
redemption, repurchase or refinance of the Permitted Convertible Notes, Excess
Availability would be at least $25,000,000; provided further, that if the Bridge
Facility (and any Refinancing Indebtedness in respect thereof) is not converted,
redeemed, repurchased or refinanced in full on or before the date that is 15
days prior to the maturity date of the Bridge Facility pursuant to one or more
transactions permitted under this Agreement, such that the maturity date in
respect of the Bridge Facility (and any Refinancing Indebtedness in respect
thereof) is not at least 91 days after the Maturity Date, the Maturity Date
shall be the date that is 15 days prior to the maturity date of the Bridge
Facility (such date, the "Bridge Facility Springing Maturity Date"); provided
further, that no Bridge Facility Springing Maturity Date shall be deemed to
occur if on the Bridge Facility Springing Maturity Date and at all times
following the Bridge Facility Springing Maturity Date until the Bridge Facility
(and any permitted Refinancing Indebtedness in respect thereof, the maturity
date of which is not at least 91 days after the Maturity Date) is converted,
redeemed, repurchased or refinanced in full, the Borrowers maintain cash on the
balance sheet in an amount not less than the aggregate outstanding amount of all
liabilities and Indebtedness owing in respect of the Bridge Facility.

 

-11-

 

 

(j)           The definition of the term "Permitted Acquisition" set forth on
Schedule 1.1. to the Credit Agreement is hereby amended to add the following
sentence at the end of such definition:

 

The parties hereto further agree that, notwithstanding the foregoing
requirements, upon the satisfaction or waiver by Agent of the Redhawk
Acquisition Conditions, the Redhawk Acquisition shall be deemed to be a
Permitted Acquisition for the purposes of this Agreement and the other Loan
Documents.

 

(k)          Clause (g) of the definition of the term "Permitted Indebtedness"
set forth on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(g)          Acquired Indebtedness of Redhawk outstanding as of the consummation
of the Redhawk Acquisition and permitted to remain outstanding under the Redhawk
Acquisition Agreement, plus additional Acquired Indebtedness in an aggregate
principal amount not to exceed $10,000,000 outstanding at any one time;

 

(l)           The definition of the term "Permitted Indebtedness" set forth on
Schedule 1.1 to the Credit Agreement is hereby further amended to amend and
restate, in their entirety, clauses (r), (s) and (t) thereof and to add new
clauses (u), (v), (w) and (x) thereto as follows:

 

(r)           Term Loan Indebtedness and Additional Indebtedness in an aggregate
principal amount not to exceed (i) $188,522,861.44, plus (ii) an amount equal to
the amount of the "Incremental Loans" and the "Incremental Commitments" (as such
terms are defined in the Term Loan Credit Agreement as in effect on the Third
Amendment Effective Date) that can be incurred under Section 2.15 of the Term
Loan Credit Agreement (as in effect on the Third Amendment Effective Date), plus
(iii) the amount of obligations in respect of (A) Secured Hedge Obligations and
(B) Secured Cash Management Obligations (in the case of each of the foregoing
clauses (A) and (B), as defined in the Term Loan Agreement) at any time
outstanding, in each case, and any Refinancing Indebtedness in respect of such
Indebtedness,

 

-12-

 

 

(s)          Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed $5,000,000,

 

(t)           the Securities and/or the Acquisition Loans, in an aggregate
principal amount not to exceed $325,000,000 (provided that the amount of the
commitments in respect of the Bridge Facility shall have been reduced by a
corresponding amount) and with a maturity date no earlier than 91 days after the
Maturity Date, so long as the proceeds thereof are used to (x) consummate the
Redhawk Acquisition and pay fees and expenses in connection therewith, or
(y) repay such Indebtedness of the Loan Parties on or before the date that is 15
Business Days following the date that the mandatory redemption, mandatory
prepayment or similar feature is triggered under the definitive documentation
governing the Securities and/or Acquisition Loans as a result of the abandonment
or termination of the Redhawk Acquisition or the Redhawk Acquisition Agreement
or expiration of a related outside date,

 

(u)          solely to the extent the Securities and/or the Acquisition Loans
are not issued or the proceeds not made available to the Borrower prior to the
consummation of the Redhawk Acquisition in an aggregate amount of up to
$300,000,000, a loan under the Bridge Facility in an aggregate principal amount
not to exceed $300,000,000, so long as (x) the proceeds thereof are used to
consummate the Redhawk Acquisition and pay fees and expenses in connection
therewith, and (y) the principal amount of Indebtedness outstanding under clause
(t) above and this clause (u) does not exceed $325,000,000 in the aggregate, and
any Refinancing Indebtedness in respect of such Indebtedness under the Bridge
Facility,

 

(v)          solely to the extent the Term Loan Amendment is not consummated on
or prior to the consummation of the Redhawk Acquisition, an additional loan
under the Bridge Facility in an aggregate amount not to exceed $188,522,861.44,
the proceeds of which are used to refinance the Indebtedness owing in respect of
the Term Loan Indebtedness Documents, and any Refinancing Indebtedness in
respect of such Indebtedness,

 

(w)          Indebtedness owing under the Permitted Inventory Financing, and

 

(x)           Indebtedness not otherwise permitted pursuant to clauses (a)
through (v) above that is incurred by the Loan Parties in an aggregate principal
amount not to exceed $25,000,000 at any one time.

 

(m)          The definition of the term "Permitted Liens" set forth on Schedule
1.1 to the Credit Agreement is hereby amended to amend and restate clauses (v)
and (w) in their entirety, and to add new clauses (x) and (y) thereto as
follows:

 

-13-

 

 

(v)          Liens on Collateral securing the Acquisition Loans, subject to an
intercreditor agreement containing terms, taken as a whole, that are at least as
favorable to Agent and the Lenders as those terms contained in the Intercreditor
Agreement, taken as a whole,

 

(w)          Liens securing the Permitted Inventory Financing solely on the
Permitted Inventory Financing Inventory (it being understood and agreed that if
the Permitted Inventory Financing Intercreditor Agreement is not entered into,
the Permitted Inventory Financing Inventory shall be deemed to be excluded from
the definition of Collateral for all purposes under the Loan Documents),

 

(x)           Liens on Collateral securing any Refinancing Indebtedness that
refinances the Bridge Facility, subject to an intercreditor agreement containing
terms, taken as a whole, that are at least as favorable to Agent and the Lenders
as those terms contained in the Intercreditor Agreement, taken as a whole,

 

(y)          other Liens, so long as the aggregate principal amount of the
obligations secured thereby does not exceed $25,000,000 at any time outstanding;
provided that the aggregate principal amount of obligations that may be secured
by assets constituting Collateral pursuant to this clause (y) shall not exceed
$10,000,000 at any time outstanding; and provided, further, that any such
obligations secured by Liens constituting Collateral are subject to the
Intercreditor Agreement in the capacity of "Other Pari Passu Lien Obligations"
or "Term Loan Obligations" and such Liens are granted pursuant to one or more
Security Documents or have Junior Lien Priority (and are subject to the
Intercreditor Agreement in such capacity), and

 

(y)          Liens on Collateral securing Additional Indebtedness and any
Refinancing Indebtedness in respect thereof; provided that any such Liens
(i) are subordinated to the Liens on ABL Priority Collateral securing the
Obligations on terms consistent with the Intercreditor Agreement or otherwise
reasonably acceptable to Agent, (ii) do not encumber any property or assets of
the Borrowers or any Subsidiary other than the Collateral and (iii) are subject
to the Intercreditor Agreement as "Junior Lien Obligations" or "Other Pari Passu
Lien Obligations" (as such terms are defined in the Intercreditor Agreement) or
an intercreditor agreement in form and substance reasonably acceptable to Agent.

 

(n)          The definition of the term "Permitted Purchase Money Indebtedness"
set forth on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date (i) in respect of
fixed assets, in an aggregate principal amount outstanding at any one time not
in excess of $20,000,000 and (ii) in respect of floor plan financing
arrangements, in an aggregate principal amount outstanding at any time not in
excess of $4,000,000.

 

-14-

 

 

(o)          The definition of the term "Refinancing Indebtedness" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended to delete the word "and"
at the end of clause (f), replace the "." at the end of clause (g) with "; and"
and to add a new clause (h) as follows:

 

(h)          in the case of the Refinancing Indebtedness relating to
Indebtedness under the Bridge Facility, the terms of the agreements evidencing
such Refinancing Indebtedness ("New Financing Documents") shall not, without the
consent of Agent (which consent shall not be unreasonably delayed or withheld),
(i) be subject to terms and conditions other than customary market terms and
conditions for Indebtedness of such type, as determined in the good faith
judgment of Borrowers, or (ii) have a maturity date no earlier than 91 days
after the Maturity Date.

 

(p)          The definition of the term "Subsidiary Guarantor" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

"Subsidiary Guarantors" shall mean (a) each Domestic Subsidiary on the Third
Amendment Effective Date (other than an Immaterial Subsidiary designated as such
on the Third Amendment Effective Date) and (b) each Domestic Subsidiary that
becomes a party to the Guarantee after the Closing Date pursuant to Section
5.11.

 

(q)          Exhibit C-1 to the Credit Agreement is hereby amended and restated
in its entirety as attached hereto as Exhibit C-1.

 

2.            Conditions to Effectiveness. This Amendment shall become effective
on the first date (the "Effective Date"), when, and only when, each of the
following conditions have been satisfied (or waived) in accordance with the
terms therein:

 

(a)           Agent shall have received a copy of this Amendment executed and
delivered by Required Lenders and the Loan Parties;

 

(b)          Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Amendment as well as the
Amendment Fee referenced in Section 4 below; and

 

(c)          the representations and warranties in Section 3 of this Amendment
shall be true and correct in all respects as of the Effective Date.

 

3.            Representations and Warranties. . In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby makes each of the
following representations and warranties to the Lenders, each of which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date hereof, and shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) at and as of the date of the
Effective Date (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date):

 

-15-

 

 

(a)          such Loan Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment;

 

(b)          such Loan Party has duly executed and delivered this Amendment and
this Amendment constitutes the legal, valid and binding obligation of such Loan
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors' rights generally and subject to general principles of equity;

 

(c)          neither the execution, delivery or performance by such Loan Party
of this Amendment nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
material provision of any applicable law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Loan Party or any of the Subsidiaries (other than Permitted
Liens) pursuant to the terms of any Material Contract of any Loan Party or its
Subsidiaries other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Change or (c) violate any
provision of the certificate of incorporation, by-laws or other Governing
Document of such Loan Party or any of its Subsidiaries;

 

(d)          both immediately before and after giving effect to the Effective
Date and the Transactions, all representations and warranties made by each Loan
Party contained in the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to "materiality" or "Material Adverse Change"
shall be true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the Effective Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that any representation and warranty
that is qualified as to "materiality" or "Material Adverse Change" shall be true
and correct in all respects) as of such earlier date); and

 

(e)          no Default or Event of Default shall exist on the Effective Date
before or after giving effect to the effectiveness hereof and the consummation
of the transactions contemplated hereby.

 

-16-

 

 

4.           Amendment Fee. Borrowers hereby agree to pay to Agent for the
ratable benefit of each Lender party to the Third Amendment, an amendment fee in
an aggregate amount equal to 0.10% of the Revolver Commitments of all Lenders
signatory to this Amendment (the "Amendment Fee"), which fee shall be due and
payable in full on the Third Amendment Effective Date.

 

5.           Eligible Accounts and Inventory. The parties hereto acknowledge and
agree that any Accounts and Inventory acquired in connection with the Redhawk
Acquisition shall not be included in the Borrowing Base until such time as
(A) such Accounts and Inventory, as the case may be, satisfy the criteria of
Eligible Accounts and Eligible Inventory, as applicable, as set forth in the
definitions of such terms on Schedule 1.1 to the Credit Agreement, (B) Agent
receives an appraisal of such assets by a valuation firm selected by Borrowers
and acceptable to Agent and that is in form and substance satisfactory to Agent,
and (C) Agent receives a field examination in connection with such assets that
is in form and substance satisfactory to Agent.

 

6.           Post-Effective Date Covenants.

 

(a)          Promptly after consummation of the Redhawk Acquisition, Redhawk
shall, and Borrowers shall cause Redhawk to, comply with the provisions of
Section 5.11 of the Credit Agreement within the time frames set forth therein.

 

(b)          Within fifteen (15) days following the consummation of the Redhawk
Acquisition, Borrowers shall deliver to Agent fully executed copies of all
material documents executed in connection with the Indebtedness incurred to
finance the Redhawk Acquisition.

 

7.           Lender Acknowledgment. On the Effective Date, the Lenders party
hereto, in their capacity as "ABL Lenders" under (and as defined in) the
Intercreditor Agreement and Wells Fargo, in its capacity as "ABL Agent" under
(and as defined in) the Intercreditor Agreement, acknowledge and consent to the
Term Loan Amendment (to the extent a fully executed copy of which has been
delivered to such Lenders and Agent) and each Loan Party's execution thereof.

 

8.           Reaffirmation of the Loan Parties. Each Loan Party hereby consents
to the amendment of the Credit Agreement effected hereby and confirms and agrees
that, notwithstanding the effectiveness of this Amendment, each Loan Document to
which such Loan Party is a party is, and the obligations of such Loan Party
contained in the Credit Agreement, this Amendment or in any other Loan Document
to which it is a party are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, in each case as amended
by this Amendment. For greater certainty and without limiting the foregoing,
each Loan Party hereby confirms that the existing security interests granted by
such Loan Party in favor of the Lenders pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents.

 

9.           Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 14.1 of the Credit
Agreement

 

-17-

 

 

10.         Miscellaneous.

 

(a)          Expenses. Each Borrower agrees to pay on demand all reasonable
costs and expenses of Agent (including reasonable attorneys' fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)          Choice of Law and Venue; Jury Trial Waiver; Reference Provision.
Without limiting the applicability of any other provision of the Credit
Agreement or any other Loan Document, the terms and provisions set forth in
Section 12 of the Credit Agreement are expressly incorporated herein by
reference.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

[Signature Pages Follow]

 

-18-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  BORROWERS:       WABASH NATIONAL CORPORATION,   a Delaware corporation    
                    By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title:
Senior Vice President and Chief Financial Officer             WABASH NATIONAL,
L.P.,   a Delaware limited partnership             By: Wabash National Trailer
Centers, Inc.,     Its General Partner         By: /s/ Jeffery L. Taylor   Name:
Jeffery L. Taylor   Title: Treasurer             WABASH WOOD PRODUCTS, INC.
(f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas corporation       By: /s/
Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Vice President and
Treasurer             TRANSCRAFT CORPORATION,   a Delaware corporation          
  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Vice President
and Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation             By:
/s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer            
WALKER GROUP HOLDINGS LLC,   a Texas limited liability company             By:
Wabash National, L.P.,     Its Sole Member               By: Wabash National
Trailer Centers, Inc.,       Its General Partner             By: /s/ Jeffery L.
Taylor     Name: Jeffery L. Taylor     Title: Treasurer             BULK
SOLUTIONS LLC, a Texas limited liability company             By: Walker Group
Holdings LLC,     Its Sole Member               By: Wabash National, L.P.,      
Its Sole Member                 By: Wabash National Trailer Centers, Inc.,      
  Its General Partner                 By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor       Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  GARSITE/PROGRESS LLC, a Texas limited liability company             By: Walker
Group Holdings LLC,     Its Sole Member               By: Wabash National, L.P.,
      Its Sole Member               By: Wabash National Trailer Centers, Inc.,  
    Its General Partner               By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor       Title: Treasurer             WALKER STAINLESS EQUIPMENT
COMPANY LLC, a Delaware limited liability company             By: Walker Group
Holdings LLC,     Its Sole Member               By: Wabash National, L.P.,      
Its Sole Member                 By: Wabash National Trailer Centers, Inc.,      
  Its General Partner               By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor       Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  BRENNER TANK LLC, a Wisconsin limited liability company             By: Walker
Group Holdings LLC,     Its Sole Member               By: Wabash National, L.P.,
      Its Sole Member                 By: Wabash National Trailer Centers, Inc.,
        Its General Partner               By: /s/ Jeffery L. Taylor       Name: 
Jeffery L. Taylor       Title: Treasurer             BRENNER TANK SERVICES LLC,
a Wisconsin limited liability company             By: Brenner Tank LLC,     Its
Sole Member               By: Walker Group Holdings LLC,       Its Sole Member  
          By: Wabash National, L.P.,       Its Sole Member                 By:
Wabash National Trailer Centers, Inc.,         Its General Partner              
By: /s/ Jeffery L. Taylor       Name:  Jeffery L. Taylor       Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  GUARANTORS:       CLOUD OAK FLOORING COMPANY, INC.             By: /s/ Jeffery
L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer             NATIONAL
TRAILER FUNDING, L.L.C.             By: Wabash National Trailer Centers, Inc.,  
  Its Sole Member           By: /s/ Jeffery L. Taylor     Name: Jeffery L.
Taylor     Title: Treasurer             WABASH NATIONAL MANUFACTURING, L.P.
(f/k/a Wabash National Lease Receivables, LP)             By: Wabash National
Corporation,     Its General Partner           By: /s/ Jeffery L. Taylor    
Name: Jeffery L. Taylor     Title: Senior Vice President and Chief Financial
Officer             CONTINENTAL TRANSIT CORPORATION             By: /s/ Jeffery
L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  WABASH NATIONAL SERVICES, L.P.             By: Wabash National Trailer
Centers, Inc.,     Its General Partner           By: /s/ Jeffery L. Taylor    
Name: Jeffery L. Taylor     Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

            FTSI DISTRIBUTION COMPANY, L.P.                          By: Wabash
National Trailer Centers, Inc.,     Its General Partner           By: /s/
Jeffery L. Taylor     Name: Jeffery L. Taylor     Title: Treasurer

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  AGENT:       WELLS FARGO CAPITAL FINANCE, LLC             By: /s/ Anne Sasal  
Title: Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  LENDERS:       WELLS FARGO CAPITAL FINANCE, LLC             By: /s/ Anne Sasal
  Title: Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender             By: /s/ NAME   Title: Senior Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  BMO HARRIS BANK N.A., as a Lender             By: /s/ Sarah Yates   Name:
Sarah Yates   Title: Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender                      By: /s/
Andrew Salmon   Title: VP

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

 

ANNEX I

 

FORM OF SOLVENCY AND NON-CONTRAVENTION CERTIFICATE

 

[_________], 2017

 

This Solvency and Non-Contravention Certificate (this "Certificate") is
delivered pursuant to clause (e) of the definition of the term "Redhawk
Acquisition Conditions" set forth in Amended and Restated Credit Agreement dated
as of May 8, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Wells Fargo
Capital Financial, LLC, a Delaware limited liability company, as the arranger
and administrative agent (the "Agent") for the lenders from time to time party
thereto (the "Lenders"), Wabash National Corporation, a Delaware corporation
(the "Company"), certain Subsidiaries of the Company designated on the signature
pages thereto as borrowers (together with the Company, such Subsidiaries are
collectively referred as the "Borrowers") and certain Subsidiaries of the
Company designated on the signature pages thereto as guarantors (the
"Guarantors"). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

 

The undersigned, [________], Chief Financial Officer of the Company, is familiar
with the properties, businesses, assets and liabilities of the Company and is
duly authorized to execute this Certificate on behalf of the Company.

 

1.          Non-Contravention. The undersigned hereby represents and warrants to
the Lender Group, on behalf of the Company and not in his or her individual
capacity, that each of the following representations and warranties shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date hereof: the performance by each Loan Party of the Loan
Documents to which it is a party does not materially conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under (i) such Loan Party's Governing Documents, (ii) the Permitted Convertible
Notes Indenture, (iii) the Term Loan Credit Agreement (to the extent the Term
Loan Amendment is consummated on our prior to the date hereof), (iv) to the
extent applicable, the definitive documentation governing the Bridge Facility,
(v) to the extent applicable, the definitive documentation governing the
Securities and/or Acquisition Loans or (vi) the definitive documents governing
the Permitted Inventory Financing.

 

2.          Solvency. The undersigned certifies, on behalf of the Company and
not in his or her individual capacity, that (a) he has made such investigation
and inquiries as to the financial condition of the Company as the undersigned
deems necessary and prudent for the purposes of providing this Certificate, (b)
the financial information, projections and assumptions which underlie and form
the basis for the representations made in this Certificate were made in good
faith and were based on assumptions reasonably believed by the Company to be
fair in light of the circumstances existing at the time made and continue to be
reasonably believed by the Company to be fair as of the date hereof and (c) for
purposes of providing this Certificate, the amount of contingent liabilities has
been computed as the amount that, in the light of all the facts and
circumstances existing as of the time of such computation, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

 

 

 

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Company and
not in his or her individual capacity, that, on the date hereof, both before and
after giving effect to the Redhawk Acquisition (and the Indebtedness and other
obligations incurred or to be incurred in connection with the Redhawk
Acquisition), (a) the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, at a fair valuation on a going concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of the Company and its Subsidiaries, on a
consolidated basis, (b) the present fair salable value of the assets of the
Company and its Subsidiaries, on a consolidated and going concern basis, is not
less than the amount that will be required to pay the probable liabilities
(including contingent liabilities) of the Company and its Subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured in the
ordinary course of business, (c) the Company and its Subsidiaries, on a
consolidated basis, will be able to pay their debts and liabilities, as such
debts and liabilities become absolute and matured in the ordinary course of
business and (d) the Company and its Subsidiaries, on a consolidated basis, will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Third Amendment Effective Date.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first above written.

 

  By:     Name:     Title: Chief Financial Officer

 

-2-

 

 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrowers' letterhead]

 

To:Wells Fargo Capital Finance, LLC
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois 60606
Attn: Business Finance Division Manager

 

Re:Compliance Certificate dated _____________

 

Ladies and Gentlemen:

 

Reference is made to that certain AMENDED AND RESTATED CREDIT AGREEMENT (the
"Credit Agreement") dated as of May 8, 2012, by and among the lenders identified
on the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and collectively as the "Lenders"), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders ("Agent"), WABASH NATIONAL CORPORATION, WABASH NATIONAL,
L.P., WABASH WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION, WABASH NATIONAL
TRAILER CENTERS, INC., WALKER GROUP HOLDINGS LLC, BRENNER TANK LLC, BRENNER TANK
SERVICES LLC, BULK SOLUTIONS LLC, GARSITE/PROGRESS LLC and WALKER STAINLESS
EQUIPMENT COMPANY LLC (the "Borrowers"). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

 

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned chief
financial officer of the Administrative Borrower hereby certifies, in his
capacity as an officer of the Administrative Borrower and not individually,
that:

 

1.            The financial information of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except for year-end adjustments and the lack of footnotes), and fairly
presents in all material respects the financial condition of Borrowers and their
Subsidiaries.

 

2.            Such officer has reviewed the terms of the Credit Agreement and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 5.1 of the Credit Agreement.

  

3.            Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrowers and their Subsidiaries have taken, are taking, or propose to take with
respect thereto.

 

C-1

 

 

4.            The representations and warranties of Borrowers and their
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.

 

5.            Borrowers and their Subsidiaries are in compliance with the
applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

 

6.            Since the Third Amendment Effective Date and except as disclosed
in prior Compliance Certificates delivered to Agent, there has been no change in
the identity of the Material Subsidiaries, Immaterial Subsidiaries and Foreign
Subsidiaries as at the end of such [fiscal year or period], as the case may be,
from the Material Subsidiaries, Immaterial Subsidiaries, except as set forth on
Schedule 5 hereof.

 

C-2

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.

 

  WABASH NATIONAL CORPORATION, as Administrative Borrower                 By:  
  Name:     Title:  

 

C-3

 

 

SCHEDULE 1

Financial Information

 

C-4

 

 

SCHEDULE 2

Default or Event of Default

 

C-5

 

 

SCHEDULE 3

Representations and Warranties

 

C-6

 

 

SCHEDULE 4

Financial Covenants

 

Fixed Charge Coverage Ratio.

 

A Financial Covenant Trigger Event [has/has not] occurred during the month for
which financial statements are being delivered herewith.

 

[Borrowers' Fixed Charge Coverage Ratio, measured on a month-end basis, for the
period ending _________, ________ is ___:1.0, which [is/is not] greater than or
equal to the amount set forth in Section 7 of the Credit Agreement for the
corresponding period.]1

 

 



1Include if a Financial Covenant Trigger Event has occurred during the month for
which financial statements are being delivered.

 

C-7

 

 

 

SCHEDULE 5

Change in Identity of Material Subsidiaries,
Immaterial Subsidiaries and Foreign Subsidiaries

 

C-8

 